PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

MICHAEL H. HOLLAND; MARTY D.
HUDSON; THOMAS F. CONNORS;
ROBERT T. WALLACE, as Trustees of
the Plaintiff United Mine Workers
of America 1992 Benefit Plan;
UNITED MINE WORKERS OF AMERICA
1992 BENEFIT PLAN,
Plaintiffs-Appellees,

UNITED STATES OF AMERICA,
                                                               No. 96-1262
Intervenor,

v.

KEENAN TRUCKING COMPANY, a
corporation; EASTERN ENERGY
INVESTMENTS, a corporation; CEDAR
TRUCKING COMPANY, a corporation;
DARRELL KEENAN, individually,
Defendants-Appellants.

Appeal from the United States District Court
for the Southern District of West Virginia, at Charleston.
Dennis Raymond Knapp, Senior District Judge.
(CA-93-1223)

Argued: October 29, 1996

Decided: December 17, 1996

Before WILKINSON, Chief Judge, and WIDENER and WILKINS,
Circuit Judges.

_________________________________________________________________
Affirmed by published opinion. Chief Judge Wilkinson wrote the
opinion, in which Judge Widener and Judge Wilkins joined.

_________________________________________________________________

COUNSEL

ARGUED: Walter Scott Evans, HOLROYD & YOST, Charleston,
West Virginia, for Appellants. Peter Buscemi, MORGAN, LEWIS &
BOCKIUS, L.L.P., Washington, D.C., for Appellees. Sushma Soni,
Appellate Staff, Civil Division, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Intervenor. ON BRIEF: Freder-
ick P. Holroyd, II, HOLROYD & YOST, Charleston, West Virginia,
for Appellants. David W. Allen, Office of the General Counsel,
UMWA HEALTH AND RETIREMENT FUNDS, Washington, D.C.;
John R. Mooney, Marilyn L. Baker, MOONEY, GREEN, BAKER,
GIBSON & SAINDON, P.C., Washington, D.C., for Appellees.
Frank W. Hunger, Assistant Attorney General, Rebecca Aline Betts,
United States Attorney, Douglas N. Letter, Appellate Staff, Civil
Division, UNITED STATES DEPARTMENT OF JUSTICE, Wash-
ington, D.C., for Intervenor.

_________________________________________________________________

OPINION

WILKINSON, Chief Judge:

Appellants, Darrell Keenan and various businesses owned by him
and his wife Janet, appeal the district court's grant of summary judg-
ment to the Trustees of the United Mine Workers of America Com-
bined Benefit Fund ("1992 Plan") in a suit brought to collect unpaid
premiums. Appellants contest their liability to the 1992 Plan on sev-
eral grounds. Initially, appellants argue that the Coal Industry Retiree
Health Benefit Act of 1992, 26 U.S.C. §§ 9701-22 ("Coal Act"), vio-
lates their right to due process under the Fifth Amendment. Appel-
lants Keenan Trucking and Darrell Keenan also argue that the
Trustees of the 1992 Plan are estopped from bringing suit against
them due to a prior settlement. Lastly, appellants Keenan Trucking
and Cedar Trucking contend that they are not proper parties to this
suit because they are not "related parties" to the coal operator who

                    2
originally owed premiums to the 1992 Plan. See 26 U.S.C.
§ 9701(c)(2). We hold that the Coal Act is constitutional and find
appellants' other contentions to be meritless. We thus affirm the judg-
ment of the district court.

I.

The provision of health benefits for retired coal mine workers and
their dependents has been a divisive issue in the history of labor-
management relations in the coal industry. In 1946, the United Mine
Workers of America ("UMWA") instituted a nationwide strike over
the coal operators' refusal to create a fund to provide miners with
health and retirement benefits. The effects of the strike on the national
economy led President Truman to nationalize the coal mines and
order the Secretary of Labor to negotiate an agreement that would
return the miners to work.

The mines reverted to private control in 1947. The terms and con-
ditions of miner health and retirement benefits were thereafter deter-
mined in a series of National Bituminous Coal Wage Agreements
("NBCWAs") between the UMWA, members of the Bituminous Coal
Operators' Association, and other coal operators who agreed to be
bound by the national wage agreements. The 1950 NBCWA was par-
ticularly significant because it established the United Mine Workers
Welfare and Retirement Fund of 1950 ("1950 UMWA Plan"), a pri-
vate multiemployer benefit plan funded by signatory coal operators
who agreed to contribute on a per-ton royalty basis at rates specified
in successive NBCWAs or amendments.

In the years that followed, the 1950 UMWA Plan and the subse-
quently created 1974 UMWA Plan greatly expanded the scope of
medical benefits and other services available to retired miners. The
Plans began to show signs of financial distress, however, due to a
combination of demographic and economic changes in the late 1970s.
Plan revenues dropped substantially as many coal operators went out
of business or switched to non-union labor. At the same time, health
care costs rose dramatically. The problem was further exacerbated by
the aging of the beneficiary population.

These changes again produced intense labor-management strife
over the issue of retiree benefits, culminating in a 111-day strike in

                     3
1978. Negotiations led to the 1978 NBCWA, which made several sig-
nificant changes in the administration of the UMWA benefit plans.
For example, the 1978 NBCWA provided that the responsibility for
funding benefits for "orphaned" retirees -- retirees whose last
employer went out of business or otherwise ceased contributing to the
UMWA benefit plans -- would remain with the 1974 UMWA Plan.
The orphaned retiree problem greatly increased the financial strain on
the 1974 UMWA Plan. As more coal operators went out of business,
the 1974 UMWA Plan was left with more orphaned retirees and a
smaller funding base to provide for those beneficiaries.

By the late 1980s, the UMWA Plans were facing insolvency, and
once again the issue of continued, stable funding for retiree benefits
contributed to protracted labor unrest. In 1989, mine workers went on
an eleven-month strike against the Pittston Coal Company, which
ended only after the Secretary of Labor intervened and brokered a set-
tlement of the dispute. In an effort to preempt future problems like the
one at Pittston, the Secretary established the Advisory Commission on
Mine Workers Retiree Health Benefits ("Coal Commission"), a bipar-
tisan commission charged with assessing the financial prospects of
the UMWA health benefit plans and formulating recommendations to
ensure their long term viability. The Coal Commission concluded:

          (1) that retired miners are entitled to health care benefits that
          were promised them and that such commitments must be
          honored; (2) that a statutory obligation to contribute to the
          trusts should be imposed on current and former signatories
          to NBCWAs; and (3) that mechanisms should be enacted to
          prevent the future dumping of retiree health care costs on
          the UMWA Trusts.

Davon, Inc. v. Shalala, 75 F.3d 1114, 1118 (7th Cir. 1996). After
holding hearings to consider the Coal Commission's recommenda-
tions, Congress enacted the Coal Industry Retiree Health Benefit Act
of 1992, Pub. L. No. 102-486, 106 Stat. 3036 (1992) (codified at 26
U.S.C. §§ 9701-9722).

The provisions of the Coal Act reflect Congress' finding that, "in
order to secure the stability of interstate commerce, it is necessary to
modify the current private health care benefit plan structure for retir-

                     4
ees in the coal industry to identify persons most responsible for plan
liabilities in order to stabilize plan funding and allow for the provision
of health care benefits to such retirees." 26 U.S.C. § 9701 note.
Among the provisions of the Act was the establishment of the 1992
Plan to provide health benefits to retirees who were eligible but not
yet covered under previous UMWA benefit plans, and who were not
receiving benefits directly from their former employers. 26 U.S.C.
§ 9712.

Benefits paid by the 1992 Plan are funded through premiums paid
by "1988 last signatory operators." A "1988 last signatory operator"
is a coal operator who signed the 1988 NBCWA and was the most
recent coal industry employer of an eligible beneficiary. 26 U.S.C.
§§ 9701(c)(1), (3), (4); 26 U.S.C. § 9712(d)(6). Each affected coal
operator is required to pay annual and monthly premiums to the Plan
and to provide security for the projected cost of covering eligible ben-
eficiaries. See 26 U.S.C. § 9712(d)(1)(A)-(C).

In order to ensure that coal operators would not be able to avoid
their obligations to the 1992 Plan, Congress provided that "any related
person" to an operator obligated to make payments to the Plan would
be jointly and severally liable for those obligations. 26 U.S.C.
§ 9712(d)(4). The term "related persons" is broadly defined to include
a coal operator's individual partners and corporate affiliates, or other
trades or businesses controlled by a coal operator's principal share-
holder or corporate parent. 26 U.S.C. § 9701(c)(2).

On December 21, 1993, the Trustees of the 1992 Plan brought a
civil enforcement action to collect premiums owed to the Plan by
West Virginia coal operator First Big Mountain. Because First Big
Mountain was in bankruptcy proceedings, the Trustees filed suit
against several West Virginia corporations owned by the president
and 100 percent owner of First Big Mountain, Darrell Keenan, and his
wife, Janet Keenan. The Trustees alleged that these corporations were
"related persons" under the Coal Act and were therefore jointly and
severally liable for premiums owed by First Big Mountain to the Plan.

In ruling for the Trustees, the district court declined to accept the
defendants' various objections to the payment of premiums. Specifi-
cally, the district court upheld the constitutionality of the Coal Act,

                     5
held that the defendants were all "related persons" to First Big Moun-
tain under that Act, and rejected the argument that Darrell Keenan and
Keenan Trucking were released from liability under the Act by a pre-
vious settlement with the old UMWA plans. The court found that the
Trustees were entitled to interest, liquidated damages, reasonable
attorneys fees, and costs in addition to an award of annual prefunding
and monthly per beneficiary premiums owed to the 1992 Plan. This
appeal followed.

II.

We turn first to appellants' contention that the Coal Act violates
the Fifth Amendment. It is difficult to exaggerate the burden that
appellants must overcome to carry the day on this argument. Congress
enacted the Coal Act in response to a history of labor disputes which
had significant effects on interstate commerce. Recognizing the vital
importance of stable coal production to the national economy, Con-
gress acted to head off further disputes by guaranteeing the stability
of retired coal workers' benefits. Thus, the Coal Act emerges as "a
classic example of an economic regulation -- a legislative effort to
structure and accommodate `the burdens and benefits of economic
life.'" Duke Power Co. v. Carolina Envtl. Study Group, Inc., 438 U.S.
59, 83 (1978) (citation omitted).

When, as with the Coal Act, Congress legislates within the core of
its commerce power to regulate economic matters, such legislation
carries a heavy presumption of validity. As the Supreme Court has
stated, "It is by now well established that legislative Acts adjusting
the burdens and benefits of economic life come to the Court with a
presumption of constitutionality . . . ." Usery v. Turner Elkhorn Min-
ing Co., 428 U.S. 1, 15 (1976). In fact, there have been no cases since
Railroad Retirement Board v. Alton Railroad Co., 295 U.S. 330
(1935), in which the Supreme Court has struck down purely economic
legislation on substantive due process grounds. See In re Chateaugay
Corp., 53 F.3d 478, 487 (2d Cir. 1995). In the modern era, the Court
has deferred to the greater fact-finding abilities and expertise of the
other branches in the economic arena. If a piece of economic legisla-
tion "is supported by a legitimate legislative purpose furthered by a
rational means, judgments about the wisdom of such legislation
remain within the exclusive province of the legislative and executive

                    6
branches." Pension Benefit Guaranty Corp. v. R. A. Gray & Co., 467
U.S. 717, 729 (1984).

Appellants argue, however, that because the Coal Act imposes a
new liability for actions taken in the past it is"harsh and oppressive"
and therefore violates the Fifth Amendment. This argument fails on
two grounds. First, the Supreme Court has explained on more than
one occasion that the "harsh and oppressive" rubric is simply short-
hand for "the [general] prohibition against arbitrary and irrational"
legislation. Id. at 733; see also United States v. Carlton, 114 S.Ct.
2018, 2022 (1994).

In addition, while the Coal Act does impose a new obligation on
a coal operator to pay premiums to the 1992 Plan based on its past
act of signing an NBCWA, the Supreme Court has ruled that it is per-
missible to impose new duties or liabilities based on past acts. In
Concrete Pipe & Products of California, Inc. v. Construction Labor-
ers Pension Trust for Southern California, 508 U.S. 602 (1993), the
Court addressed a similar challenge to the Multiemployer Pension
Plan Amendments Act of 1980, 29 U.S.C. §§ 1381-1461, on the
ground that the law imposed liability upon an employer wishing to
withdraw from a pension plan even though the employer's contribu-
tions to that plan came prior to the enactment of the statute. In
response the Supreme Court stated:

          [I]t may be that the liability imposed by the Act . . . was not
          anticipated at the time of actual employment. But our cases
          are clear that legislation readjusting rights and burdens is
          not unlawful solely because it upsets otherwise settled
          expectations. This is true even though the effect of the legis-
          lation is to impose a new duty or liability based on past acts.

Id. at 637 (citations omitted). While the Court has cautioned that
"[t]he retrospective aspects of legislation, as well as the prospective
aspects, must meet the test of due process," Turner Elkhorn, 428 U.S.
at 17, it has likewise made clear that the "strong deference accorded
legislation in the field of national economic policy is no less applica-
ble when that legislation is applied retroactively." Gray, 467 U.S. at
729. Thus, the basic test remains the same regardless of the "retroac-

                     7
tive" nature of a statute: whether the statute is rationally related to a
legitimate legislative purpose. Id. at 729-30.

That the Coal Act was enacted to further a legitimate governmental
purpose cannot seriously be disputed. The avowed aim of the Act is
"to remedy problems with the provision and funding of health care
benefits" for retirees in the coal industry. 26 U.S.C. § 9701 note. The
national importance of that goal is clear. Disputes over the funding of
benefits had led to three major strikes with a high probability of future
labor unrest due to the precarious financial condition of the UMWA
benefit plans in the late 1980s and early 1990s. Given the importance
of coal production to interstate commerce and the potential for severe
economic disruption if the funding of health benefits remained unsta-
ble, we cannot say that the animating purposes of the Coal Act are
other than legitimate.

We also have no difficulty in concluding that the Coal Act employs
rational means to achieve its purpose. The group Congress identified
to fund the 1992 Plan consists of the employers who profited from the
labor of the beneficiaries of the Plan. "When viewed in this light, it
would have been irrational to draw the line anywhere other than"
NBCWA signatories. Davon, 75 F.3d at 1124. In upholding the stat-
ute requiring coal operators to fund benefits for miners suffering from
Black Lung Disease, the Supreme Court specifically recognized that
Congress rationally "spread the costs of the employees' disabilities to
those who have profited from the fruits of their labor . . . ." Turner
Elkhorn, 428 U.S. at 18.

Further, it was rational for Congress to assign the costs of funding
the 1992 Plan to NBCWA signatories because those agreements guar-
anteed lifetime benefits to coal miners. See District 29, UMWA v.
UMWA 1974 Benefit Plan and Trust, 826 F.2d 280, 282 (4th Cir.
1987) ("[The] intentions of the parties in providing for retirement
health benefits was to guarantee their provision for life."). In fact,
"Congress found that all employers who were signatories to wage
coal agreements . . . created an expectation of lifetime benefits, and
it determined that the fairest means to fund these liabilities was
through premiums allocated among these operators." Lindsey Coal
Mining Co. v. Chater, 90 F.3d 688, 694 (3d Cir. 1996) (citing 138
Cong. Rec. S17603 (daily ed. Oct. 8, 1992) (conference committee

                     8
report)); see also Blue Diamond Coal Co. v. Shalala, 79 F.3d 516,
522 (6th Cir. 1996). Coal operators benefited directly from their
promises because those promises helped secure the availability of
quality labor for their business operations. The coal industry was also
able to use the promise of benefits to secure concessions from labor
on other fronts. For example, the 1950 UMWA Plan was instituted in
exchange for the UMWA's acquiescence in the mechanization of the
mines. We cannot accept appellants' suggestion that it would be irra-
tional for Congress to require the parties who benefited from promises
of secure benefits to live up to those promises. See Chateaugay, 53
F.3d at 491.

Appellants argue that it was irrational for Congress to place the
cost of securing benefits for retired coal workers on coal operators
because the operators did not cause the funding shortfall that precipi-
tated congressional intervention. Instead, they argue that the funding
shortfalls were the result of mismanagement by the fund trustees.
However, one of the specific reasons Congress identified for placing
the burden of funding the 1992 Plan on coal operators was that it
found those operators to be the "persons most responsible for plan lia-
bilities . . . ." 26 U.S.C. § 9701 note. It was not irrational for Congress
to conclude that one of the primary reasons for the financial difficul-
ties experienced by the UMWA plans was the withdrawal of contrib-
uting employers from the UMWA multiemployer system, which
created the dual problem of a growing population of"orphaned" retir-
ees and a shrinking contribution base. See Coal Commission Report:
A Report to the Secretary of Labor and the American People 2, 42
(Nov. 1990); see also Chateaugay, 53 F.3d at 490.

Even if appellants could demonstrate that they had no responsibil-
ity for the funding crisis, however, it would not throw the constitu-
tionality of the Coal Act into doubt. The Supreme Court has never
held that only responsible parties may bear the burden of remedial
legislation. See Davon, 75 F.3d at 1125 n.9. Such a rule would ham-
per Congress' ability to address problems in areas where it is difficult
to find a precise "cause," and would threaten Congress' ability to
impose remedial burdens on the public at large, which rarely can be
identified as the direct cause of the specific ills addressed by a given
piece of economic legislation.

                     9
Thus, legislation need not place remedial burdens on the "most
responsible" party to survive rational basis scrutiny. The legislative
means need only be reasonably related to some legitimate govern-
mental end. For the reasons outlined above, we hold that the Coal Act
meets that standard. In upholding the constitutionality of the Coal
Act, we join the unanimous opinion of the circuits which have consid-
ered this issue. See Lindsey Coal Mining Co. v. Chater, 90 F.3d 688
(3d Cir. 1996); Blue Diamond Coal Co. v. Shalala , 79 F.3d 516 (6th
Cir. 1996); Davon, Inc. v. Shalala, 75 F.3d 1114 (7th Cir. 1996); In
re Chateaugay Corp., 53 F.3d 478 (2d Cir. 1995).

III.

Appellants Darrell Keenan and Keenan Trucking argue that the
Trustees of the 1992 Plan are estopped from bringing suit against
them because of a settlement in a prior lawsuit between themselves
and the Trustees of the 1950 and 1974 UMWA Benefit Plans. The
settlement released Keenan Trucking and Darrell Keenan from future
liability to those plans. Keenan and Keenan Trucking argue that the
settlement should act as a release from liability to the 1992 Plan
because both suits were brought to recover premiums used to fund
benefits for retired coal workers.

We are unpersuaded. As appellants concede, neither the 1992 Plan
nor its Trustees were parties to this previous settlement. They there-
fore cannot be legally bound by its terms. Moreover, they could not
possibly have been parties to the settlement because it was executed,
and the action dismissed, before Congress had even passed the Coal
Act. In addition, appellants provide no legal authority for the proposi-
tion that a contract between private parties can relieve one of them
from statutory obligations such as those imposed by the Coal Act.
Indeed, the Supreme Court has held to the contrary:

          Contracts, however express, cannot fetter the constitutional
          authority of Congress. Contracts may create rights of prop-
          erty, but when contracts deal with a subject matter which
          lies within the control of Congress, they have a congenital
          infirmity. Parties cannot remove their transactions from the
          reach of dominant constitutional power by making contracts
          about them.

                    10
Concrete Pipe, 508 U.S. at 642 (quoting Connolly v. Pension Benefit
Guaranty Corp., 475 U.S. 211, 223-24 (1986)); see also Davon, 75
F.3d at 1125.

IV.

Lastly, two of the appellants, Keenan Trucking and Cedar Truck-
ing, argue that they are not proper parties to this suit because they are
not "related persons" with regard to First Big Mountain. Under sec-
tion 9712(d)(4) of the Coal Act, a person who is"related" to a coal
operator who owes premiums to the 1992 Plan is jointly and severally
liable for those premiums. Thus, Congress acted to secure stable fund-
ing for the Plan by ensuring that coal operators would be unable to
evade their responsibilities to the Plan by going out of business or
declaring bankruptcy.

Under section 9701(c)(2)(A)(i) of the Coal Act, an entity is a "re-
lated person" to a signatory operator if both are members of a con-
trolled group of corporations as defined in section 52(a) of the
Internal Revenue Code ("I.R.C."). 26 U.S.C.§ 9701(c)(2)(A)(i). In
turn, section 52(a) provides that "the term `controlled group of corpo-
rations' has the meaning given to such term by section 1563(a) . . . ."
26 U.S.C. § 52(a). I.R.C. section 1563(a) sets out three different types
of controlled groups. The only category of controlled group relevant
to this case is the "brother-sister controlled group" which is defined
as follows:

          (2) Brother-sister controlled group. -- Two or more cor-
          porations if 5 or fewer persons who are individuals, estates,
          or trusts own (within the meaning of subsection (d)(2)) stock
          possessing --

          (A) at least 80 percent of the total combined vot-
          ing power of all classes of stock entitled to vote or
          at least 80 percent of the total value of shares of
          all classes of the stock of each corporation, and

          (B) more than 50 percent of the total combined
          voting power of all classes of stock entitled to vote

                    11
          or more than 50 percent of the total value of shares
          of all classes of stock of each corporation, taking
          into account the stock ownership of each such per-
          son only to the extent such stock ownership is
          identical with respect to each such corporation.

26 U.S.C. § 1563(a)(2) (emphasis added).

Appellants in this case demonstrate a high degree of interrelated-
ness. First Big Mountain has been owned entirely by Darrell Keenan
since its incorporation. Darrell Keenan and his wife, Janet Keenan,
have each owned 50 percent of Keenan Trucking at all times relevant
to this suit. Cedar Trucking has been 100 percent owned by Janet
Keenan since its incorporation. Appellants argue nonetheless that
since Darrell Keenan does not own "more than 50 percent" of either
Keenan Trucking or Cedar Trucking and since Janet Keenan has no
ownership interest in First Big Mountain, those entities may not be
considered part of a brother-sister controlled group or related persons
under the Coal Act.

This argument might prevail, were it not for the spousal attribution
rule regarding stock ownership found at section 1563(e)(5) of the
I.R.C. Under this rule, "[a]n individual shall be considered as owning
stock in a corporation owned, directly or indirectly, by or for his
spouse . . . ." 26 U.S.C. § 1563(e)(5). If this rule applies, Darrell Kee-
nan is effectively the 100 percent owner of Keenan Trucking and
Cedar Trucking, and, accordingly, those corporations clearly would
be part of a brother-sister controlled group with First Big Mountain
under section 1563(a)(2) and related parties under the Coal Act.

Appellants' contention that the spousal attribution rule does not
apply to the Coal Act is groundless. The Coal Act specifically refers
to section 1563(a) of the I.R.C., and section 1563(a)(2) in turn states
that ownership must be determined with reference to section
1563(d)(2). Section 1563(d)(2)(B) instructs that"[f]or purposes of
determining whether a corporation is a member of a brother-sister
controlled group of corporations . . . stock owned by a person who
is an individual, estate, or trust means stock owned with the applica-
tion of subsection (e)." 26 U.S.C. § 1563(d)(2)(B). Appellants have
made no argument as to why this clear cross-reference to the spousal

                     12
attribution rule in subsection (e) should not apply, and we find no
basis for ignoring the language of the statute.

Appellants suggest that even if the spousal attribution rule does
apply, they fall within the exception to the rule set forth at 26 U.S.C.
§§ 1563(e)(5)(A)-(D). In order to come within the exception, a spouse
must meet four separate requirements. Darrell Keenan does not qual-
ify for the exception as to Keenan Trucking because he runs afoul of
the first requirement that "[t]he individual does not, at any time dur-
ing such taxable year, own directly any stock in such corporation." 26
U.S.C. § 1563(e)(5)(A). It is undisputed that Darrell Keenan owns 50
percent of Keenan Trucking, and, given Janet's 50 percent share, he
therefore must be considered the 100 percent owner of Keenan Truck-
ing under the spousal attribution rule.

The spousal attribution rule must also apply with regard to Cedar
Trucking because Darrell Keenan cannot satisfy the requirement of
section 1563(e)(5)(B), which mandates that the "individual . . . does
not participate in the management of such corporation at any time
during such taxable year." The record indicates that Darrell Keenan
has been a major participant in the management of Cedar Trucking
since its incorporation. Keenan testified in his deposition that since
May 1991 he has used Cedar Trucking's trucks for coal hauling and
other enterprises in conjunction with his operation of Keenan Truck-
ing. Keenan also testified that Keenan Trucking made the monthly
payments owed by Cedar Trucking to various financing companies
and that he has negotiated truck and contract hauling agreements on
behalf of Cedar Trucking. Based on this record, we find that the dis-
trict court did not err when it determined that Keenan could not sat-
isfy the exception to the spousal attribution rule.

Since Darrell Keenan must be considered the constructive owner of
both Keenan Trucking and Cedar Trucking under the spousal attribu-
tion rule, and because Darrell Keenan was also the 100 percent owner
of First Big Mountain, we hold that the district court properly found
these entities to be part of a brother-sister controlled group and there-
fore related persons under the Coal Act. Accordingly, both Keenan
Trucking and Cedar Trucking are jointly and severally liable under 26
U.S.C. § 9712(d)(4) for First Big Mountain's liabilities to the 1992
Plan.

                     13
V.

For the foregoing reasons, we affirm the judgment of the district
court.

AFFIRMED

                    14